


Exhibit 10.25

 

12/22/03 Revisions

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of September 1, 2003 (this “Agreement”), between
ASBURY AUTOMOTIVE TAMPA, L.P., a Delaware limited partnership (the “Company”),
and Jeffrey I. Wooley (“Executive”).

W I T N E S S E T H :

WHEREAS, the Company owns and operates certain retail motor vehicle dealerships
located in the State of Florida (the “Business”), and is a wholly-owned
subsidiary of Asbury Automotive Group, Inc., a publicly-held Delaware
corporation that owns retail motor vehicle dealership groups throughout the
United States (“Asbury”);

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company, all upon the terms and conditions set forth more fully
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:


1.             AGREEMENT TO EMPLOY.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS OF THIS AGREEMENT, THE COMPANY HEREBY EMPLOYS EXECUTIVE AND EXECUTIVE
HEREBY ACCEPTS EMPLOYMENT BY THE COMPANY.


2.             TERM; POSITION AND RESPONSIBILITIES.


(A)           TERM OF EMPLOYMENT.  THE EMPLOYMENT OF EXECUTIVE PURSUANT HERETO
SHALL COMMENCE ON THE DATE OF THIS AGREEMENT (THE “EFFECTIVE DATE”), AND SHALL
REMAIN IN EFFECT FOR AN INITIAL TERM EXPIRING ON THE THIRD ANNIVERSARY OF THE
EFFECTIVE DATE (THE “TERM”) UNLESS SOONER TERMINATED PURSUANT TO THE PROVISIONS
OF SECTION 6.


(B)           POSITION AND RESPONSIBILITIES OF EXECUTIVE.  DURING THE TERM,
EXECUTIVE WILL BE EMPLOYED AS THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE
COMPANY, AND, IN ADDITION, IN SUCH OTHER EXECUTIVE CAPACITY OR CAPACITIES FOR
THE COMPANY OR ANY OF ITS AFFILIATES AS MAY BE DETERMINED FROM TIME TO TIME BY
OR UNDER THE AUTHORITY OF THE BOARD OF DIRECTORS OF ASBURY (THE “BOARD”), OR THE
PRESIDENT AND CHIEF EXECUTIVE OFFICER OF ASBURY (THE “ASBURY CEO”). EXECUTIVE
SHALL BE RESPONSIBLE FOR CONDUCTING THE DAY TO DAY OPERATIONAL AND MANAGEMENT
ACTIVITIES OF THE COMPANY.  EXECUTIVE SHALL HAVE THE POWER AND AUTHORITY TO TAKE
(OR AUTHORIZE OTHER OFFICERS, EMPLOYEES OR AGENTS OF THE COMPANY TO TAKE) ALL
ACTIONS ON BEHALF OF THE COMPANY (WITHOUT THE NEED FOR THE CONSENT OR APPROVAL
OF ANY PARTNER OF THE COMPANY OR ANY OTHER PERSON) THAT ARE WITHIN THE ORDINARY
COURSE OF BUSINESS OF THE COMPANY, CONSISTENT WITH PAST CUSTOM AND PRACTICE,
UNLESS THE BOARD OR ASBURY CEO SHALL HAVE PREVIOUSLY RESTRICTED (SPECIFICALLY OR
GENERALLY) SUCH POWER AND AUTHORITY OF THE PRESIDENT AND CHIEF EXECUTIVE OFFICER
OF THE COMPANY.  IN ADDITION, BUT WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EXECUTIVE SHALL PERFORM SUCH DUTIES AND EXERCISE SUCH POWERS AS ARE
INCIDENT TO THE OFFICE OF THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OF A
CORPORATION ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE. 


 

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THE FOREGOING, THE TERMS OF EXECUTIVE’S EMPLOYMENT WILL NOT
REQUIRE HIM TO SPEND ANY PERIOD OF TIME IN EXCESS OF THREE DAYS AWAY FROM THE
BUSINESSES OPERATED OR OWNED BY THE COMPANY OTHER THAN IN CONNECTION WITH
INCIDENTAL OR ROUTINE TRIPS.  EXECUTIVE SHALL REPORT TO THE ASBURY CEO, AND
SHALL UNDERTAKE AND DISCHARGE ALL ASSIGNMENTS AND RESPONSIBILITIES WITHIN HIS
CAPABILITIES THAT ARE ASSIGNED TO HIM BY THE ASBURY CEO OR BOARD.  EXECUTIVE
WILL DEVOTE ALL OF HIS SKILL, KNOWLEDGE AND FULL WORKING TIME (REASONABLE
VACATION TIME AND ABSENCE FOR SICKNESS OR SIMILAR DISABILITY EXCEPTED) SOLELY
AND EXCLUSIVELY TO THE CONSCIENTIOUS PERFORMANCE OF SUCH DUTIES.  EXECUTIVE
HEREBY REPRESENTS THAT HIS EMPLOYMENT HEREUNDER AND COMPLIANCE BY HIM WITH THE
TERMS AND CONDITIONS OF THIS AGREEMENT WILL NOT CONFLICT WITH OR RESULT IN THE
BREACH OF ANY AGREEMENT TO WHICH HE IS A PARTY OR BY WHICH HE MAY BE BOUND.


3.             COMPENSATION.  AS FULL COMPENSATION FOR ALL SERVICES TO BE
RENDERED BY EXECUTIVE IN THE CAPACITIES REFERRED TO IN THE AGREEMENT, THE
COMPANY SHALL PAY TO EXECUTIVE DURING THE TERM THE SALARY AND BONUSES PROVIDED
IN THIS SECTION 3.


(A)           BASE SALARY.  EXECUTIVE SHALL RECEIVE AN ANNUAL BASE SALARY OF
$425,000, PAYABLE IN ARREARS IN EQUAL MONTHLY INSTALLMENTS.


(B)           INCENTIVE COMPENSATION.  EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN AN ANNUAL INCENTIVE COMPENSATION PROGRAM ESTABLISHED BY ASBURY
FOR SELECTED ASBURY PLATFORM CHIEF EXECUTIVE OFFICERS (THE “INCENTIVE
COMPENSATION PROGRAM”).  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE INCENTIVE
COMPENSATION PROGRAM MAY BE AMENDED FROM TIME TO TIME BY ASBURY, IN ITS SOLE
DISCRETION, SO LONG AS THE AMENDMENTS SIMILARLY AFFECT ALL OTHER ASBURY PLATFORM
CHIEF EXECUTIVE OFFICERS WHO ARE PARTICIPANTS IN THE INCENTIVE COMPENSATION
PROGRAM.


4.             BENEFITS AND PERQUISITES.  DURING THE TERM:


(A)           GENERAL.  THE COMPANY WILL PROVIDE LIFE INSURANCE, MEDICAL
INSURANCE, DISABILITY INSURANCE AND OTHER BENEFITS COMPARABLE TO THOSE PROVIDED
TO THE COMPANY’S OTHER SENIOR EXECUTIVE OFFICERS AND PERMITTED UNDER APPLICABLE
LAW;


(B)           VACATION.  EXECUTIVE SHALL BE ENTITLED TO SUCH VACATION AS IS
CONSISTENT WITH HIS RESPONSIBILITY FOR THE OPERATION AND MANAGEMENT OF THE
COMPANY AND CONSISTENT WITH PRIOR PRACTICES;


(C)           CERTAIN CLUB DUES.  THE COMPANY SHALL REIMBURSE EXECUTIVE FOR
ANNUAL DUES, NOT TO EXCEED $20,000 FOR MEMBERSHIP IN TWO COUNTRY CLUBS SELECTED
BY EXECUTIVE;


(D)           AUTOMOBILE.  THE EXECUTIVE (AND HIS FAMILY) SHALL BE ENTITLED TO
THE USE OF FOUR DEMONSTRATOR AUTOMOBILES SELECTED FROM THE INVENTORY OF THE
BUSINESS; AND


(E)           SMOKING POLICY.  THE OFFICE AREA OF EXECUTIVE SHALL NOT BE
DESIGNATED A NON-SMOKING AREA, EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW;
PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO MAKE ANY STRUCTURAL OR OTHER
CHANGES TO SUCH OFFICE AREA OR PROVIDE THE EXECUTIVE WITH ANY SPECIAL EQUIPMENT
IN ORDER TO COMPLY WITH APPLICABLE LAW.

 

2

--------------------------------------------------------------------------------


 


(F)            DRESS CODE.  EXECUTIVE SHALL NOT BE SUBJECT TO ANY SPECIFIC DRESS
CODE REQUIREMENTS IMPOSED BY THE COMPANY OR ASBURY, EXCEPT THAT THE EXECUTIVE
SHALL DRESS IN A MANNER REASONABLY PRESENTABLE IN THE BUSINESS COMMUNITY.


5.             EXPENSES.  THE COMPANY SHALL REIMBURSE EXECUTIVE FOR REASONABLE
TRAVEL (INCLUDING, WITHOUT LIMITATION, TRAVEL TO “20 GROUP” MEETINGS AND DEALER
MEETINGS), LODGING AND MEAL EXPENSES INCURRED BY HIM IN CONNECTION WITH HIS
PERFORMANCE OF SERVICES HEREUNDER UPON SUBMISSION OF EVIDENCE, SATISFACTORY TO
THE ASBURY CEO, OF THE INCURRENCE AND PURPOSE OF EACH SUCH EXPENSE.


6.             TERMINATION OF EMPLOYMENT.


(A)           TERMINATION DUE TO DEATH OR DISABILITY.  EXECUTIVE’S EMPLOYMENT
SHALL AUTOMATICALLY TERMINATE UPON HIS DEATH OR THE ASBURY CEO’S OR BOARD’S
DETERMINATION OF HIS DISABILITY.  THE TERM “DISABILITY” SHALL MEAN A PHYSICAL OR
MENTAL DISABILITY OR INFIRMITY THAT PREVENTS THE PERFORMANCE BY EXECUTIVE OF HIS
DUTIES HEREUNDER LASTING (OR LIKELY TO LAST, BASED ON COMPETENT MEDICAL EVIDENCE
PRESENTED TO THE BOARD) FOR A CONTINUOUS PERIOD OF SIX MONTHS OR LONGER.  THE
REASONED AND GOOD FAITH JUDGMENT OF THE ASBURY CEO OR BOARD AS TO DISABILITY
SHALL BE FINAL AND SHALL BE BASED ON SUCH COMPETENT MEDICAL EVIDENCE AS SHALL BE
PRESENTED TO IT BY EXECUTIVE OR BY ANY PHYSICIAN OR GROUP OF PHYSICIANS OR OTHER
COMPETENT MEDICAL EXPERTS EMPLOYED BY EXECUTIVE OR THE COMPANY TO ADVISE THE
ASBURY CEO OR BOARD.


(B)           TERMINATION BY THE BOARD FOR CAUSE.  EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY MAY BE TERMINATED FOR “CAUSE” BY THE ASBURY CEO OR BOARD.  “CAUSE”
SHALL MEAN (I) THE NEGLIGENT OR WILLFUL FAILURE BY EXECUTIVE TO SUBSTANTIALLY
PERFORM HIS DUTIES OR TO COMPLY WITH ANY WRITTEN DIRECTIVES (MADE IN GOOD FAITH
AND CONSISTENT WITH APPLICABLE LAW) OF THE ASBURY CEO OR BOARD AND CONTINUANCE
OF SUCH FAILURE FOR MORE THAN 20 DAYS AFTER THE COMPANY NOTIFIES EXECUTIVE IN
WRITING THEREOF, (II) EXECUTIVE’S ENGAGING IN SERIOUS MISCONDUCT (INCLUDING,
WITHOUT LIMITATION, ANY CRIMINAL, FRAUDULENT OR DISHONEST CONDUCT) THAT IS
INJURIOUS TO THE COMPANY OR ANY OF ITS AFFILIATES OR SUBSIDIARIES, (III)
EXECUTIVE’S CONVICTION OF, OR ENTERING A PLEA OF NOLO CONTENDERE TO, ANY CRIME
THAT CONSTITUTES A FELONY OR INVOLVES MORAL TURPITUDE, OR (IV) THE BREACH BY
EXECUTIVE OF ANY WRITTEN COVENANT OR AGREEMENT WITH THE COMPANY OR ANY OF ITS
AFFILIATES NOT TO DISCLOSE ANY INFORMATION PERTAINING TO THE COMPANY OR ANY OF
ITS AFFILIATES OR NOT TO COMPETE OR INTERFERE WITH THE COMPANY OR ANY OF ITS
AFFILIATES, INCLUDING WITHOUT LIMITATION THE COVENANTS SET FORTH IN SECTIONS 7,
8 AND 10.


(C)           TERMINATION WITHOUT CAUSE.  EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY MAY BE TERMINATED “WITHOUT CAUSE” BY THE ASBURY CEO OR BOARD.  A
TERMINATION “WITHOUT CAUSE” SHALL MEAN A TERMINATION OF EMPLOYMENT BY THE ASBURY
CEO OR BOARD OTHER THAN DUE TO DEATH OR DISABILITY AS DESCRIBED IN SECTION 6(A)
OR CAUSE AS DEFINED IN SECTION 6(B).


(D)           TERMINATION BY EXECUTIVE.  EXECUTIVE MAY TERMINATE HIS EMPLOYMENT
FOR “GOOD REASON”.  “GOOD REASON” SHALL MEAN A TERMINATION OF EMPLOYMENT BY
EXECUTIVE WITHIN 30 DAYS FOLLOWING (I) ANY MATERIAL DIMINUTION BY THE BOARD IN
EXECUTIVE’S DUTIES OR JOB TITLE, EXCEPT IN CONNECTION WITH TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR CAUSE


 

3

--------------------------------------------------------------------------------


 


AS PROVIDED IN SECTION 6(B) OR DEATH OR DISABILITY AS PROVIDED IN SECTION 6(A),
(II) THE REDUCTION BY THE COMPANY OF ITS CAPITALIZATION TO THE EXTENT THAT
EXECUTIVE IS NO LONGER ABLE TO PROPERLY PERFORM HIS DUTIES HEREUNDER (WHICH, AT
A MINIMUM, SHALL MEAN CAPITALIZATION NECESSARY TO MAINTAIN ALL MINIMUM WORKING
CAPITAL REQUIREMENTS IMPOSED BY MANUFACTURERS SUPPLYING PRODUCTS FOR THE
BUSINESS), AND (III) THE FAILURE OF THE COMPANY TIMELY TO PAY EXECUTIVE’S
SALARY, BONUS OR BENEFITS, PROVIDED IN THE CASE OF EACH OF THE PRECEDING CLAUSES
(I), (II) OR (III), THAT (A) EXECUTIVE SHALL HAVE GIVEN THE COMPANY WRITTEN
NOTICE OF THE CIRCUMSTANCES CONSTITUTING GOOD REASON AND THE COMPANY SHALL HAVE
FAILED TO CURE SUCH CIRCUMSTANCES WITHIN 20 DAYS, AND (B) EXECUTIVE SHALL NOT
HAVE CAUSED THE OCCURRENCE CONSTITUTING GOOD REASON THROUGH THE EXERCISE OF HIS
AUTHORITY AS AN OFFICER OF THE COMPANY.


(E)           NOTICE AND EFFECT OF TERMINATION; DATE OF TERMINATION.  ANY
TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE BOARD PURSUANT TO SECTION 6(A) (IN
THE CASE OF DISABILITY), 6(B) OR 6(C), OR BY EXECUTIVE PURSUANT TO SECTION 6(D),
SHALL BE COMMUNICATED BY A WRITTEN “NOTICE OF TERMINATION” ADDRESSED TO
EXECUTIVE OR THE COMPANY, AS APPROPRIATE.  A “NOTICE OF TERMINATION” SHALL MEAN
A NOTICE STATING THAT EXECUTIVE’S EMPLOYMENT HEREUNDER HAS BEEN OR WILL BE
TERMINATED, AS THE CASE MAY BE, ON THE DATE OF TERMINATION (AS DEFINED
HEREAFTER) INDICATING THE SPECIFIC TERMINATION PROVISIONS IN THIS AGREEMENT
RELIED UPON AND SETTING FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES
CLAIMED TO PROVIDE A BASIS FOR SUCH TERMINATION OF EMPLOYMENT.  THE TERM “DATE
OF TERMINATION” SHALL MEAN (I) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY HIS
DEATH, THE DATE OF HIS DEATH, (II) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
THE ASBURY CEO OR BOARD FOR CAUSE, THE DATE ON WHICH NOTICE OF TERMINATION IS
GIVEN, AND (III) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE ASBURY CEO OR
THE BOARD WITHOUT CAUSE, DUE TO EXECUTIVE’S DISABILITY OR BY EXECUTIVE FOR GOOD
REASON, 30 DAYS AFTER THE DATE ON WHICH NOTICE OF TERMINATION IS GIVEN OR, IF NO
SUCH NOTICE IS GIVEN, 30 DAYS AFTER THE DATE OF TERMINATION OF EMPLOYMENT.


(F)            PAYMENTS UPON CERTAIN TERMINATIONS.

(i)            Termination Without Cause or for Good Reason.

 

(A)          In the event of a termination of Executive’s employment with the
Company by the Asbury CEO or Board Without Cause or a termination by Executive
of his employment with the Company for Good Reason, in either case, prior to the
last day of the Term, the Company shall pay to Executive his base salary at the
annual base rate in effect immediately prior to the Date of Termination during
the Severance Period (as defined below), plus any performance-based cash bonus
for the portion of the calendar year preceding Executive’s Date of Termination
as the Board in its sole discretion determines to have been earned by Executive,
provided that the Company may, at any time, pay to Executive in a single lump
sum an amount equal to the Board’s good faith determination of the present
values of the installments of the base salary remaining to be paid to Executive,
as of the date of such lump sum payment, calculated using a discount rate equal
to the then prevailing interest rate payable on senior

 

4

--------------------------------------------------------------------------------


 

indebtedness of an issuer rated “B” by Moody’s Investors Service or Standard &
Poor’s (or the then-equivalent rating) having a term as close as practicable to
the length of the Severance Period (collectively, the “Severance Payment”). 
“Severance Period” means a period beginning on the Date of Termination and
continuing for a period equal to the greater of (x) the number of days between
the Date of Termination and the end of the Term, or (y) one (1) year; provided,
however, in the event the Date of Termination occurs within one (1) year after a
Change in Control (as defined below) the Severance Period shall be the period
beginning on the Date of Termination and continuing for a period equal to the
greater of (a) the number of days between the Date of Termination and the end of
the Term, or (b) two (2) years.  “Change in Control” means an event or series of
events by which:

(i)            during any period of 24 consecutive calendar months, individuals:

(a)           who were directors of Asbury on the first day of such period, or

(b)           whose election or nomination for election to the Board was
recommended or approved by at least a majority of the directors then still in
office who were directors of Asbury on the first day of such period, or whose
election or nomination for election was so approved,

 

shall cease to constitute a majority of the Board;

(ii)           the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving Asbury or any of its
subsidiaries (a “Reorganization”) or sale or other disposition of all or
substantially all of the assets of Asbury to an entity that is not an affiliate
of Asbury (a “Sale”), that in each case requires the approval of Asbury’s
stockholders under the law of Asbury’s jurisdiction of organization, whether for
such Reorganization or Sale (or the issuance of securities of Asbury in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of (a) the entity resulting from such Reorganization, or the entity
which has acquired all or substantially all of the assets of Asbury (the
“Surviving Entity”), or (b) if applicable, the ultimate parent entity that
directly or indirectly has beneficial ownership of more than 50% of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”), is represented by Asbury’s outstanding securities eligible to
vote for the election of the Board

 

5

--------------------------------------------------------------------------------


 

(the “Company Voting Securities”) that were outstanding immediately prior to
such Reorganization of Sale (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale;

(iii)          the stockholders of Asbury approve a plan of compete liquidation
or dissolution of Asbury or a sale of all or substantially all of Asbury’s
assets; or

(iv)          any “person” (as such term is defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (or any
successor section thereto)), corporation or other entity (other than (a) Asbury,
(b) any trustee or other fiduciary holding securities under an employee benefit
plan of Asbury or an affiliate of Asbury, (c) any company owned, directly or
indirectly, by the stockholders of Asbury in substantially the same proportions
as their ownership of Shares (as defined hereafter) or (d) any entity or
individual affiliated with (i) Ripplewood Holdings, L.L.C. or (ii) Freeman
Spogli & Co. Incorporated, or their affiliates), becomes the “beneficial owner”
(as such term is defined in Rule 13d-3 under the Exchange Act (or any successor
rule thereto)), directly or indirectly, of securities of Asbury representing 30%
or more of the combined voting power of Asbury’s then-outstanding securities.

“Shares” means the shares of common stock of Asbury, $0.01 par value, or such
other securities of Asbury into which such shares of common stock shall be
changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction.

(B)           In addition, during the Severance Period, Executive will continue
to receive the benefits to which he was entitled pursuant to Section 4(a) as of
the Date of Termination, and Executive will be entitled to any vested benefits
under any employee benefit plans.  If for any reason at any time the Company is
unable to treat Executive as being or having been an employee of the Company
under any benefits plan in which he is entitled to participate and as a result
thereof Executive receives reduced benefits under such plan during the Severance
Period, the Company shall provide Executive with such benefits by direct payment
or at the Company’s option by making available equivalent benefits from other
sources.  During the Severance Period, Executive shall not be entitled to
receive incentive compensation and shall not be entitled to participate in any
of the Company’s employee benefit plans that are introduced after the

 

6

--------------------------------------------------------------------------------


 

Date of Termination, except that an appropriate adjustment shall be made if such
new employee benefit plan is a replacement for or amendment to an employee
benefit plan in effect as of the Date of Termination in which Employee is a
participant.

(C)           As a condition to the receipt of the Severance Payment and to the
receipt of the benefits provided in Section 6(f)(i)(B), Executive agrees to
execute a general release in the form attached hereto as Exhibit A titled
“General Release”.


(II)           TERMINATION UPON DEATH OR DISABILITY.  IF EXECUTIVE’S EMPLOYMENT
SHALL TERMINATE UPON HIS DEATH OR DISABILITY, EXECUTIVE SHALL BE PAID HIS FULL
BASE SALARY THROUGH THE DATE OF TERMINATION AT THE ANNUAL BASE RATE IN EFFECT
IMMEDIATELY PRIOR TO THE DATE OF TERMINATION AND IN THE EVENT OF TERMINATION DUE
TO EXECUTIVE’S DISABILITY, THE PROVISIONS OF SECTION 6(F)(I)(B) SHALL APPLY TO
EXECUTIVE AS IF SECTION 6(F)(I)(A) WERE OTHERWISE APPLICABLE.  IF EXECUTIVE’S
EMPLOYMENT SHALL TERMINATE UPON HIS DEATH OR DISABILITY, EXECUTIVE SHALL NOT BE
PAID ANY PERFORMANCE-BASED CASH BONUS FOR THE PORTION OF THE CALENDAR YEAR
PRECEDING EXECUTIVE’S DATE OF TERMINATION.


(III)          TERMINATION FOR CAUSE OR VOLUNTARY TERMINATION BY EXECUTIVE.  IF
THE ASBURY CEO OR BOARD SHALL TERMINATE EXECUTIVE’S EMPLOYMENT FOR CAUSE OR IF
EXECUTIVE SHALL VOLUNTARILY TERMINATE HIS EMPLOYMENT WITH THE COMPANY FOR OTHER
THAN GOOD REASON, HE SHALL BE PAID ONLY HIS FULL BASE SALARY THROUGH THE DATE OF
TERMINATION AT THE ANNUAL BASE RATE IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF
TERMINATION AND EXECUTIVE SHALL NOT BE PAID ANY INCENTIVE COMPENSATION CASH
BONUS FOR THE PORTION OF THE CALENDAR YEAR PRECEDING EXECUTIVE’S DATE OF
TERMINATION, NOR SHALL HE RECEIVE ANY OTHER COMPENSATION OR BENEFITS BEYOND THE
DATE OF TERMINATION.


(G)           LIMITATION.  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, EXECUTIVE’S ENTITLEMENT TO OR PAYMENTS UNDER SECTION 6(F) OR
UNDER ANY OTHER PLAN OR AGREEMENT SHALL BE LIMITED TO THE EXTENT NECESSARY SO
THAT NO PAYMENT TO BE MADE TO EXECUTIVE  ON ACCOUNT OF TERMINATION OF HIS
EMPLOYMENT WITH THE COMPANY WILL BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION
4999 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AS THEN IN
EFFECT, BUT ONLY IF, BY REASON OF SUCH LIMITATION, EXECUTIVE’S NET AFTER TAX
BENEFIT SHALL EXCEED THE NET AFTER TAX BENEFIT IF SUCH REDUCTION WERE NOT MADE. 
“NET AFTER TAX BENEFIT” SHALL MEAN (I) THE SUM OF ALL PAYMENTS AND BENEFITS THAT
EXECUTIVE IS THEN ENTITLED TO RECEIVE UNDER SECTION 6(F) OR UNDER ANY OTHER PLAN
OR AGREEMENT THAT WOULD CONSTITUTE A “PARACHUTE PAYMENT” WITHIN THE MEANING OF
SECTION 280G OF THE CODE, LESS (II) THE AMOUNT OF FEDERAL INCOME TAX PAYABLE
WITH RESPECT TO THE PAYMENTS AND BENEFITS DESCRIBED IN CLAUSE (I) ABOVE
CALCULATED AT THE MAXIMUM MARGINAL INCOME TAX RATE FOR EACH YEAR IN WHICH SUCH
PAYMENTS AND BENEFITS SHALL BE PAID TO EXECUTIVE (BASED UPON THE RATE IN EFFECT
FOR SUCH YEAR AS SET FORTH IN THE CODE AT THE TIME OF THE FIRST PAYMENT OF THE
FOREGOING), LESS (III) THE AMOUNT OF EXCISE TAX IMPOSED WITH RESPECT TO THE
PAYMENTS AND BENEFITS DESCRIBED IN CLAUSE (I) ABOVE BY SECTION 4999 OF THE
CODE.  ANY LIMITATION UNDER THIS SECTION 6(G) OF EXECUTIVE’S ENTITLEMENT TO
PAYMENTS SHALL BE MADE IN THE MANNER AND IN THE ORDER DIRECTED BY EXECUTIVE.

 

7

--------------------------------------------------------------------------------


 


7.             COVENANT NOT TO COMPETE; NON-SOLICITATION OF EMPLOYEES.


(A)           SO LONG AS EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL CONTINUE, OR AS
OTHERWISE EXPRESSLY CONSENTED TO, APPROVED OR PERMITTED BY THE ASBURY CEO OR
BOARD IN WRITING, AND TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW,
EXECUTIVE SHALL NOT:


(I)            DIRECTLY OR INDIRECTLY ENGAGE, OR HAVE ANY OWNERSHIP INTEREST
(OTHER THAN AN INTEREST IN THE COMPANY) IN ANY FIRM, CORPORATION, COMPANY,
PROPRIETORSHIP OR OTHER BUSINESS ENTITY THAT ENGAGES (DIRECTLY OR INDIRECTLY) IN
THE ACTIVITIES NOW ENGAGED IN BY THE COMPANY, ASBURY OR ANY AFFILIATE OF THE
COMPANY OR ASBURY IN ANY JURISDICTION IN WHICH SUCH ACTIVITIES ARE NOW CONDUCTED
(INCLUDING, WITHOUT LIMITATION, THE STATES OF FLORIDA AND GEORGIA); OR


(II)           DIRECTLY OR INDIRECTLY, FOR HIS OWN ACCOUNT OR THE ACCOUNT OF ANY
OTHER PERSON OR ENTITY WITH WHICH HE SHALL BECOME ASSOCIATED IN ANY CAPACITY OR
IN WHICH HE SHALL HAVE ANY OWNERSHIP INTEREST, (A) SOLICIT FOR EMPLOYMENT OR
EMPLOY  ANY PERSON WHO, AT ANY TIME DURING THE PRECEDING 12 MONTHS, IS OR WAS
EMPLOYED BY OR OTHERWISE ENGAGED TO PERFORM SERVICES FOR THE COMPANY, ASBURY OR
ANY OF THEIR AFFILIATES, REGARDLESS OF WHETHER SUCH EMPLOYMENT OR ENGAGEMENT IS
DIRECT OR THROUGH AN ENTITY WITH WHICH SUCH PERSON IS EMPLOYED OR ASSOCIATED, OR
OTHERWISE INTENTIONALLY INTERFERE WITH THE RELATIONSHIP OF THE COMPANY, ASBURY
OR ANY OF THEIR AFFILIATES WITH ANY PERSON OR ENTITY WHO OR WHICH IS AT THE TIME
EMPLOYED BY OR OTHERWISE ENGAGED TO PERFORM SERVICES FOR THE COMPANY, ASBURY OR
ANY SUCH AFFILIATE, OR (B) INDUCE ANY EMPLOYEE OF THE COMPANY, ASBURY OR ANY OF
THEIR AFFILIATES TO ENGAGE IN ANY ACTIVITY WHICH EXECUTIVE IS PROHIBITED FROM
ENGAGING IN UNDER SECTIONS 7, 8 AND 10 OR TO TERMINATE HIS OR HER EMPLOYMENT
WITH THE COMPANY, ASBURY OR SUCH AFFILIATE.


(B)           IF THE EMPLOYMENT OF EXECUTIVE HEREUNDER IS TERMINATED, THE
FOLLOWING PROVISIONS SHALL APPLY:


(I)            IN THE EVENT OF A TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY BY THE ASBURY CEO OR BOARD WITHOUT CAUSE OR A TERMINATION BY EXECUTIVE
OF HIS EMPLOYMENT WITH THE COMPANY FOR GOOD REASON, THE PROVISIONS OF SECTION
7(A) SHALL CONTINUE IN EFFECT FOR THE TERM OF THE SEVERANCE PERIOD (AS DEFINED
IN SECTION 6(F)(I)(A)); PROVIDED, HOWEVER, TO THE EXTENT THE SEVERANCE PERIOD IS
CALCULATED TO BE IN EXCESS OF ONE YEAR FROM THE END OF THE TERM (THE “OPTIONAL
SEVERANCE PERIOD”), EXECUTIVE MAY ELECT TO FOREGO THAT PORTION OF THE SEVERANCE
PAYMENT TO WHICH HE IS ENTITLED AS IT RELATES TO THE OPTIONAL SEVERANCE PERIOD,
AND SUCH ELECTION SHALL AUTOMATICALLY SERVE TO RESTRICT THE APPLICATION OF THE
PROVISIONS OF SECTION 7(A) TO THAT PERIOD OF TIME ENDING ONE (1) YEAR FROM THE
END OF THE TERM.


(II)           IF THE ASBURY CEO OR BOARD SHALL TERMINATE EXECUTIVE’S EMPLOYMENT
FOR CAUSE OR IF EXECUTIVE SHALL VOLUNTARILY TERMINATE HIS EMPLOYMENT WITH THE
COMPANY FOR OTHER THAN GOOD REASON, IN EITHER CASE, PRIOR TO THE LAST DAY OF THE
TERM, THEN THE PROVISIONS OF SECTION 7(A) SHALL CONTINUE TO APPLY FOR A PERIOD
OF ONE (1) YEAR FROM THE DATE OF TERMINATION.

 

8

--------------------------------------------------------------------------------


 


(III)          IN THE EVENT THIS AGREEMENT EXPIRES AT THE END OF THE TERM AND
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY HAS NOT BEEN PREVIOUSLY TERMINATED, THE
PROVISIONS OF SECTION 7(A) SHALL CONTINUE IN EFFECT FOR ONE (1) YEAR AFTER THE
END OF THE TERM SO LONG AS THE COMPANY PAYS EXECUTIVE THE SEVERANCE PAYMENT
DURING SUCH ONE (1) YEAR PERIOD.  IN THE EVENT THE COMPANY ELECTS NOT TO OR
FAILS TO PAY EXECUTIVE THE SEVERANCE PAYMENT FOR SUCH ONE (1) YEAR PERIOD THE
PROVISION OF SECTION 7(A) HEREOF SHALL BE OF NO FORCE OR EFFECT.


(IV)          DURING ANY PERIOD DESCRIBED UNDER THIS SECTION 7(B) WHICH OPERATES
TO CONTINUE THE APPLICATION OF SECTION 7(A), EXECUTIVE SHALL DISCLOSE IN WRITING
TO THE COMPANY THE NAME, ADDRESS AND TYPE OF BUSINESS CONDUCTED BY ANY PROPOSED
NEW EMPLOYER OF EXECUTIVE WITHIN TEN BUSINESS DAYS OF COMMENCING EMPLOYMENT WITH
THE NEW EMPLOYER.


8.             UNAUTHORIZED DISCLOSURE.


(A)           DURING AND AFTER THE TERM, WITHOUT THE WRITTEN CONSENT OF THE
ASBURY CEO OR BOARD, (I) EXECUTIVE SHALL NOT DISCLOSE TO ANY PERSON (OTHER THAN
AN EMPLOYEE OR DIRECTOR OF THE COMPANY, ASBURY OR THEIR AFFILIATES, OR A PERSON
TO WHOM DISCLOSURE IS REASONABLY NECESSARY OR APPROPRIATE IN CONNECTION WITH THE
PERFORMANCE BY EXECUTIVE OF HIS DUTIES UNDER THIS AGREEMENT) OR USE TO COMPETE
WITH THE COMPANY, ASBURY OR ANY OF THEIR AFFILIATES ANY CONFIDENTIAL OR
PROPRIETARY INFORMATION, KNOWLEDGE OR DATA THAT IS NOT THERETOFORE PUBLICLY
KNOWN AND IN THE PUBLIC DOMAIN OBTAINED BY HIM WHILE IN THE EMPLOY OF THE
COMPANY WITH RESPECT TO THE COMPANY, ASBURY OR ANY OF THEIR AFFILIATES OR WITH
RESPECT TO ANY PRODUCTS, IMPROVEMENTS, CUSTOMERS, METHODS OF DISTRIBUTION,
SALES, PRICES, PROFITS, COSTS, CONTRACTS (INCLUDING, WITHOUT LIMITATION THE
TERMS AND PROVISIONS OF THIS AGREEMENT), SUPPLIERS, BUSINESS PROSPECTS, BUSINESS
METHODS, TECHNIQUES, RESEARCH, TRADE SECRETS OR KNOW-HOW OF THE COMPANY, ASBURY
OR ANY OF THEIR AFFILIATES (COLLECTIVELY, “PROPRIETARY INFORMATION”), AND (II)
EXECUTIVE SHALL USE BEST EFFORTS TO KEEP CONFIDENTIAL ANY SUCH PROPRIETARY
INFORMATION AND TO REFRAIN FROM MAKING ANY SUCH DISCLOSURE, IN EACH CASE EXCEPT
AS MAY BE REQUIRED BY LAW OR AS MAY BE REQUIRED IN CONNECTION WITH ANY JUDICIAL
OR ADMINISTRATIVE PROCEEDINGS OR INQUIRY.


9.             [INTENTIONALLY OMITTED]


10.           RETURN OF DOCUMENTS.  IN THE EVENT OF THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE WILL DELIVER TO THE COMPANY ALL
DOCUMENTS AND DATA OF ANY NATURE PERTAINING TO HIS WORK WITH THE COMPANY AND ITS
AFFILIATES, AND HE WILL NOT TAKE WITH HIM ANY DOCUMENTS OR DATA OF ANY
DESCRIPTION OR ANY REPRODUCTION THEREOF, OR ANY DOCUMENTS CONTAINING OR
PERTAINING TO ANY PROPRIETARY INFORMATION.


11.           INJUNCTIVE RELIEF WITH RESPECT TO COVENANTS.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE COVENANTS AND OBLIGATIONS OF EXECUTIVE WITH
RESPECT TO NON-COMPETITION, NON-DISCLOSURE, NON-SOLICITATION, CONFIDENTIALITY
AND THE PROPERTY OF THE COMPANY AND ITS AFFILIATES RELATE TO SPECIAL, UNIQUE AND
EXTRAORDINARY MATTERS AND THAT, NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, A VIOLATION OF ANY OF THE TERMS OF SUCH COVENANTS AND
OBLIGATIONS WILL CAUSE THE COMPANY AND ITS AFFILIATES IRREPARABLE INJURY FOR
WHICH ADEQUATE REMEDIES ARE NOT AVAILABLE AT LAW.  THEREFORE, EXECUTIVE
EXPRESSLY AGREES THAT THE COMPANY, ASBURY AND THEIR


 

9

--------------------------------------------------------------------------------


 


AFFILIATES (WHICH SHALL BE EXPRESS THIRD-PARTY BENEFICIARIES OF SUCH COVENANTS
AND OBLIGATIONS) SHALL BE ENTITLED TO AN INJUNCTION (WHETHER TEMPORARY OR
PERMANENT), RESTRAINING ORDER OR SUCH OTHER EQUITABLE RELIEF (INCLUDING THE
REQUIREMENT TO POST BOND) AS A COURT OF COMPETENT JURISDICTION MAY DEEM
NECESSARY OR APPROPRIATE TO RESTRAIN EXECUTIVE FROM COMMITTING ANY VIOLATION OF
THE COVENANTS AND OBLIGATIONS CONTAINED IN SECTIONS 7, 8 AND 10.  THESE
INJUNCTIVE REMEDIES ARE CUMULATIVE AND IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES THE COMPANY, ASBURY OR ANY SUCH AFFILIATE MAY HAVE AT LAW OR IN
EQUITY.  FURTHER, EXECUTIVE REPRESENTS THAT HIS EXPERIENCE AND CAPABILITIES ARE
SUCH THAT THE PROVISIONS OF SECTIONS 7, 8 AND 10 WILL NOT PREVENT HIM FROM
EARNING HIS LIVELIHOOD.  IF A JUDICIAL DETERMINATION IS MADE THAT ANY OF THE
PROVISIONS OF SECTIONS 7, 8 OR 10 CONSTITUTE AN UNREASONABLE OR OTHERWISE
UNENFORCEABLE RESTRICTION AGAINST EXECUTIVE, THE PROVISIONS OF SUCH SECTION
SHALL BE RENDERED VOID ONLY TO THE EXTENT THAT SUCH JUDICIAL DETERMINATION FINDS
SUCH PROVISIONS TO BE UNREASONABLE OR OTHERWISE UNENFORCEABLE.  MOREOVER,
NOTWITHSTANDING THE FACT THAT ANY PROVISION OF SUCH SECTIONS IS DETERMINED NOT
TO BE SPECIFICALLY ENFORCEABLE, THE COMPANY SHALL NEVERTHELESS BE ENTITLED TO
RECOVER MONETARY DAMAGES AS A RESULT OF EXECUTIVE’S BREACH OF SUCH PROVISION.


12.           ASSUMPTION OF AGREEMENT.  THE COMPANY WILL REQUIRE ANY SUCCESSOR
(BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF
THE BUSINESS AND/OR ASSETS OF THE COMPANY, BY AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO EXECUTIVE, TO EXPRESSLY ASSUME AND AGREE TO PERFORM
THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD
BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE. FAILURE OF THE
COMPANY TO OBTAIN SUCH AGREEMENT PRIOR TO THE EFFECTIVENESS OF ANY SUCH
SUCCESSION SHALL BE A BREACH OF THIS AGREEMENT AND SHALL ENTITLE EXECUTIVE TO
COMPENSATION FROM THE COMPANY IN THE SAME AMOUNT AND ON THE SAME TERMS AS
EXECUTIVE WOULD BE ENTITLED HEREUNDER IF THE COMPANY TERMINATED HIS EMPLOYMENT
WITHOUT CAUSE AS CONTEMPLATED BY SECTION 6, EXCEPT THAT FOR PURPOSES OF
IMPLEMENTING THE FOREGOING, THE DATE ON WHICH ANY SUCH SUCCESSION BECOMES
EFFECTIVE SHALL BE DEEMED THE DATE OF TERMINATION.  AS USED IN THIS AGREEMENT,
“COMPANY” SHALL MEAN THE COMPANY AS HEREIN BEFORE DEFINED AND ANY SUCCESSOR TO
ITS BUSINESS AND/OR ASSETS AS AFORESAID WHICH EXECUTES AND DELIVERS THE
AGREEMENT PROVIDED FOR IN THIS SECTION 12 OR WHICH OTHERWISE BECOMES BOUND BY
ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT BY OPERATION OF LAW.


13.           ENTIRE AGREEMENT.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF, AND ALL PROMISES, REPRESENTATIONS,
UNDERSTANDINGS, ARRANGEMENTS AND PRIOR AGREEMENTS RELATING TO SUCH SUBJECT
MATTER (INCLUDING THOSE MADE TO OR WITH EXECUTIVE BY ANY OTHER PERSON OR ENTITY)
ARE MERGED HEREIN AND SUPERSEDED HEREBY.


14.           INDEMNIFICATION.  THE COMPANY AGREES THAT IT SHALL INDEMNIFY AND
HOLD HARMLESS EXECUTIVE TO THE FULLEST EXTENT PERMITTED BY THE APPLICABLE LAW
AND THE CERTIFICATE OF FORMATION AND LIMITED PARTNERSHIP AGREEMENT OF THE
COMPANY FROM AND AGAINST ANY AND ALL LIABILITIES, COSTS, CLAIMS AND EXPENSES
INCLUDING, WITHOUT LIMITATION, ALL COSTS AND EXPENSES INCURRED IN DEFENSE OF
LITIGATION, INCLUDING ATTORNEYS’ FEES, ARISING OUT OF THE EMPLOYMENT OF
EXECUTIVE HEREUNDER, EXCEPT TO THE EXTENT ARISING OUT OF OR BASED UPON THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF EXECUTIVE.


15.           MISCELLANEOUS.

 

10

--------------------------------------------------------------------------------


 


(A)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING ON AND INURE TO
THE BENEFIT OF THE COMPANY AND ITS SUCCESSORS AND PERMITTED ASSIGNS.  THIS
AGREEMENT SHALL ALSO BE BINDING ON AND INURE TO THE BENEFIT OF EXECUTIVE AND HIS
HEIRS, EXECUTORS, ADMINISTRATORS AND LEGAL REPRESENTATIVES.  IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY REASON OF HIS DEATH, ALL AMOUNTS PAYABLE BY THE
COMPANY PURSUANT TO SECTION 6(F)(II) (OR IF EXECUTIVE SHALL DIE AFTER HIS
EMPLOYMENT HAS TERMINATED, ANY REMAINING AMOUNT OF SALARY AND INCENTIVE
COMPENSATION PAYABLE BY THE COMPANY PURSUANT TO SECTION 6(F)(I)) SHALL BE PAID
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO EXECUTIVE’S DEVISEE, LEGATEE,
OR OTHER DESIGNEE OR, IF THERE BE NO SUCH DESIGNEE, TO HIS ESTATE.


(B)           DISPUTE RESOLUTION.  THE PARTIES AGREE THAT THEY SHALL ATTEMPT, IN
GOOD FAITH, TO RESOLVE ANY DISPUTE UNDER THIS AGREEMENT BY MEDIATION IN
ACCORDANCE WITH THE EMPLOYMENT MEDIATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”), TO BE CONDUCTED IN TAMPA, FLORIDA, AND IF SUCH DISPUTE
CANNOT BE RESOLVED WITHIN THIRTY (30) DAYS OF EITHER PARTY’S WRITTEN REQUEST TO
THE AAA FOR MEDIATION, THEN SUCH DISPUTE SHALL BE RESOLVED BY ARBITRATION, WITH
SUCH ARBITRATION PROCESS TO INCLUDE THE FOLLOWING:


(I)            THE PARTY INVOKING ARBITRATION UNDER THIS AGREEMENT SHALL NOTIFY
THE OTHER PARTY IN WRITING;


(II)           THE ARBITRATION SHALL BE CONDUCTED IN TAMPA, FLORIDA BY A SINGLE
ARBITRATOR IN ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES (THE “RULES”) OF THE AAA;


(III)          THE ARBITRATION, INCLUDING THE ARBITRATOR’S DECISION, SHALL BE
COMPLETED WITHIN ONE HUNDRED TWENTY DAYS OF RECEIPT OF NOTICE BY THE PARTY OTHER
THAN THE PARTY INITIATING ARBITRATION UNDER THIS SECTION;


(IV)          THE ARBITRATOR SHALL HAVE NO AUTHORITY TO ASSESS PUNITIVE OR
EXEMPLARY DAMAGES AS TO ANY DISPUTE (I) ARISING OUT OF OR CONCERNING THE
PROVISIONS OF THIS AGREEMENT OR (II) OTHERWISE ARISING OUT OF THE EMPLOYMENT
RELATIONSHIP, EXCEPT AS AND UNLESS SUCH DAMAGES ARE EXPRESSLY AUTHORIZED BY
OTHERWISE APPLICABLE AND CONTROLLING STATUTES;


(V)           THE ARBITRATOR’S DECISION SHALL BE FINAL AND BINDING AND
ENFORCEABLE IN ANY COURT OF COMPETENT JURISDICTION; AND


(VI)          NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
PROVISIONS OF THIS SECTION 15(B) SHALL NOT APPLY TO ANY CLAIM COMMENCED BY THE
COMPANY FOR INJUNCTIVE RELIEF UNDER THIS AGREEMENT.


(C)           GOVERNING LAW; CONSTRUCTION.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS THEREUNDER.  NO PROVISION OF THIS
AGREEMENT OR ANY RELATED DOCUMENT SHALL BE CONSTRUED AGAINST OR INTERPRETED TO
THE DISADVANTAGE OF ANY PARTY HERETO BY ANY ARBITRATION BODY, COURT OR
GOVERNMENTAL BODY BY REASON OF SUCH PARTY HAVING OR BEING DEEMED TO HAVE
STRUCTURED OR DRAFTED SUCH PROVISION.

 

11

--------------------------------------------------------------------------------


 


(D)           TAXES.  THE COMPANY MAY WITHHOLD FROM ANY PAYMENTS MADE UNDER THIS
AGREEMENT ALL FEDERAL, STATE, CITY OR OTHER APPLICABLE TAXES AS SHALL BE
REQUIRED PURSUANT TO ANY LAW, GOVERNMENTAL REGULATION OR RULING.


(E)           AMENDMENTS.  NO PROVISIONS OF THIS AGREEMENT MAY BE MODIFIED,
WAIVED OR DISCHARGED UNLESS SUCH MODIFICATION, WAIVER OR DISCHARGE IS APPROVED
BY THE ASBURY CEO, BOARD OR A PERSON AUTHORIZED THEREBY AND IS AGREED TO IN
WRITING BY EXECUTIVE AND THE ASBURY CEO OR SUCH OFFICER OF THE COMPANY AS MAY BE
SPECIFICALLY DESIGNATED BY THE BOARD.  NO WAIVER BY ANY PARTY HERETO AT ANY TIME
OF ANY BREACH BY ANY OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR
PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED
A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY
PRIOR OR SUBSEQUENT TIME.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE
IMPLIED FROM ANY COURSE OF DEALING BETWEEN OR AMONG THE PARTIES HERETO OR FROM
ANY FAILURE BY ANY PARTY HERETO TO ASSERT ITS RIGHTS HEREUNDER ON ANY OCCASION
OR SERIES OF OCCASIONS.  NO AGREEMENTS OR REPRESENTATIONS, ORAL OR OTHERWISE,
EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE BEEN MADE BY
EITHER PARTY WHICH ARE NOT SET FORTH EXPRESSLY IN THIS AGREEMENT.


(F)            SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT BE AFFECTED THEREBY.


(G)           NOTICES.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED
TO BE DELIVERED UNDER THIS AGREEMENT SHALL BE (I) IN WRITING, (II) DELIVERED
PERSONALLY, BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE OR BY CERTIFIED
OR REGISTERED MAIL, FIRST-CLASS POSTAGE PREPAID AND RETURN RECEIPT REQUESTED,
(III) DEEMED TO HAVE BEEN RECEIVED ON THE DATE OF DELIVERY OR ON THE THIRD
BUSINESS DAY AFTER THE MAILING THEREOF, AND (IV) ADDRESSED AS FOLLOWS (OR TO
SUCH OTHER ADDRESS AS THE PARTY ENTITLED TO NOTICE SHALL HEREAFTER DESIGNATE IN
ACCORDANCE WITH THE TERMS HEREOF):

 

(A)

if to the Company, to it:

c/o Asbury Automotive Group, Inc.

 

 

3 Landmark Square, Suite 500

 

 

Stamford, CT 06901

 

 

Attention:  President and CEO

 

 

Telefax:  (203) 356-4450

 

 

(B)           if to Executive, to him at the address listed on the signature
page hereof.


(H)           SURVIVAL.  SECTIONS 7, 8, 10, 11, 12, 13, 14 AND 15, AND IF
EXECUTIVE’S EMPLOYMENT TERMINATES IN A MANNER GIVING RISE TO A PAYMENT UNDER
SECTION 6(F), SECTION 6(F) AND 6(G) SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE TERMINATION OF THE EMPLOYMENT OF EXECUTIVE.


(I)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

12

--------------------------------------------------------------------------------


 


(J)            HEADINGS.  THE SECTION AND OTHER HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR THE CONVENIENCE OF THE PARTIES ONLY AND ARE NOT INTENDED TO BE
A PART HEREOF OR TO AFFECT THE MEANING OR INTERPRETATION HEREOF.


(K)           EXECUTIVE’S RECUSAL.  EXECUTIVE SHALL RECUSE HIMSELF FROM ALL
DELIBERATIONS OF THE BOARD REGARDING THIS AGREEMENT, EXECUTIVE’S EMPLOYMENT BY
THE COMPANY OR RELATED MATTERS.

 

 

 

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representative and Executive has hereunto set his hand, in each case
effective as of the date first above written.

 

 

 

ASBURY AUTOMOTIVE TAMPA, L.P.

 

 

 

 

 

 

 

 

 

 

By:

ASBURY AUTOMOTIVE TAMPA GP L.L.C., as General Partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Witness:

 

Executive:

 

 

 

/s/ Audrey R. Pearson

 

/s/ Jeffrey I. Wooley

Print Name:  Audrey R. Pearson

 

Jeffrey I. Wooley

 

 

 

 

 

 

 

Address:

10000 Lindelaan Drive

 

 

 

Tampa, Florida 33618

 

 

Fax: 813-261-4188

 

 

Tel: 813-933-7870

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

                In consideration of the payments and other benefits set forth in
Section 6(f)(i) of the Employment Agreement dated as of September 1, 2003 (the
“Employment Agreement”), to which this form is attached, I, JEFFREY I. WOOLEY,
hereby furnish Asbury Automotive Tampa, L.P., a Delaware limited partnership
(the “Company”), with the following waiver and release.

                I hereby waive, release, and discharge the Company, and each of
its predecessors, successors, affiliates, employees, officers, directors,
shareholders, assignees, agents, and attorneys (collectively “Releasees”), both
in their capacities on behalf of the Company and in their individual capacities,
from any and all claims, liabilities, demands, and causes of action, known or
unknown, fixed or contingent, in connection with my employment with the Company
or the termination of that employment (“Claims”), including but not limited to:

i.              Claims arising under any federal, state, or local laws
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Civil Rights Act of 1991, the Fair Labor Standards Act, and the Family and
Medical Leave Act;

ii.             Claims for breach of contract, express or implied, including any
Claims for breach of any implied covenant of good faith and fair dealing;

iii.            any tort Claims, including, without limitation, any Claims for
personal injury, harm or damages, whether the result of intentional,
unintentional, negligent, reckless, or grossly negligent acts or omissions;

iv.            any Claims for wrongful discharge or other Claims arising out of
any legal restrictions on the right to terminate employees;

v.                                      any Claims for unpaid wages, including
vacation pay and other paid time off; or

vi.                                   any Claims for attorneys’ fees or costs.

This General Release shall not apply to: (i) any obligation to me under the
terms of the Employment Agreement including, without limitation, any of my
entitlements or any of the entitlements of my family or the personal
representative of my domiciliary probate estate under the terms of the
Employment Agreement or under any benefit or retirement plan or program of the
Company in which I participate under the terms of the Employment Agreement; (ii)
the indemnification obligations of the Company set forth in Section 14 of the
Employment Agreement; or (iii) the indemnification obligations of Asbury
relating to my service as a member of the board of directors or officer of
Asbury or any of its affiliates.

I understand that I have been given a period of 21 days from the date my
employment with the Company was terminated in which to review and consider this
document, and that I may use as much or as little of this 21-day period as I
desire.  I further understand that I have the right to discuss all aspects of
this document with an attorney of my choosing and that, although

 

15

--------------------------------------------------------------------------------


 

whether to consult with an attorney or not is my decision, the Company
encourages me to do so.  By signing this document, I acknowledge and agree that
I am entering into it knowingly and voluntarily, that I have used as much, if
any, of the 21-day period as I desired, and that I have exercised the right to
consult with an attorney to the full extent I desired.

I also understand that I have the right to revoke this General Release within
seven (7) days after signing it by delivering a written notice of revocation to
the Company’s General Counsel.  For such revocation to be effective, it must be
received no later than the close of business on the seventh day after I sign
this document.

Each party to this General Release acknowledges and agrees that any disputes
arising under or in connection with this General Release shall be resolved by
third party mediation of the dispute and, if such dispute is not resolved within
30 days, by binding arbitration, to be held in Tampa, Florida in accordance with
the rules and procedures of the American Arbitration Association.  Judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

 

EMPLOYEE:

 

ASBURY AUTOMOTIVE TAMPA, L.P.

 

 

 

 

 

By: Asbury Automotive Tampa GP L.L.C., its General Partner

 

 

 

/s/ Jeffrey I. Wooley

 

By:

/s/ Kenneth B. Gilman

JEFFREY I. WOOLEY

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:

2/3/04

 

Date:

 

 

16

--------------------------------------------------------------------------------
